                                                                                           FILED
                                                                                  2018 Dec-13 AM 08:58
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION


MANDY POWRZANAS,                              )
                                              )
             Plaintiff,                       )
                                              )
vs.                                           )     Case No. 2:17-cv-975-TMP
                                              )
JONES UTILITY AND                             )
CONTRACTING CO., INC.                         )
                                              )
             Defendant.                       )


                     MEMORANDUM OPINION and ORDER

      On November 6, 2018, the plaintiff filed a second motion styled “Motion for

a Restraining Order.” (Doc. 112). Similar to her first such motion, the current

motion alleges that the defendant’s father and owner of the defendant company,

Richard Jones, has attempted to intimidate the plaintiff by driving his vehicle on

Highway 31 in Gardendale, Alabama, near a location where he knew she would be.

It alleges that Jones acts erratically and that the plaintiff is afraid of him.   The

motion seeks a restraining order from the court, pursuant to 42 U.S.C. §§ 12203(c),

12117, 2000e-5, or Rule 65 of the Federal Rules of Civil Procedure, to stop

Richard Jones from attempting to intimidate or harm the plaintiff.
                                      Findings of Fact

       After receiving the defendant’s response to the motion on November 12,

2018 (Doc. 115), the court conducted an evidentiary hearing on the motion on

December 11, 2018, hearing the testimony of the plaintiff, the plaintiff’s husband,

Mr. Jones, and Mr. Jones’s wife.            The evidence generally established that at

approximately 5:19 p.m. on Monday, November 5, the plaintiff was leaving her

lawyer’s office, which fronts Highway 31 in Gardendale. She was looking to turn

right out of the office driveway onto Highway 31, which is a heavily-traveled,

main thoroughfare through Gardendale. Very soon after she turned right out of the

driveway and into traffic, a white pickup truck also turned onto Highway 31

immediately in front of her from a location somewhere north of her lawyer’s

office.1 Although the plaintiff could not see the passengers in the truck to identify

them, she did see there were silhouettes of two people in it. Being immediately

behind the truck, the plaintiff noticed it had a “25” tag, signifying it was registered

in Cullman County, where Mr. and Mrs. Jones live. Using her cellphone, the

plaintiff took several photographs of the truck ahead of her until it moved over into

the left turn lane and turned off Highway 31 onto Mt. Olive Boulevard in the

direction of Interstate 65 North toward Cullman County.                   The plaintiff then
       1
            There is a conflict in the testimony about where the pickup truck came from. The
plaintiff testified that the truck turn out of a gravel driveway about 20 to 30 feet north of the
driveway to her lawyer’s office. Mr. and Mrs. Jones testified, however, that they were not in the
gravel driveway, but a paved parking lot near a used car lot. The exact location of where the
truck was is immaterial to this motion.
                                               2
telephoned her husband, who is a Gardendale police officer, to get him to check

the registration of the tag number shown in the photograph of the truck. He

checked with a Gardendale dispatcher, who informed him the tag was register to

Richard Jones, the defendant’s father. The plaintiff testified that, but for the truck

turning into traffic immediately ahead of her, there were no other threats or

aggressive actions taken toward her. She could not see the passengers in the truck,

and there is no indication that they acted in any hostile or aggressive manner

toward her.

       The Joneses’ account of events is very similar, but with added details as to

why they were in the area of plaintiff’s lawyer’s office. Both Mr. and Mrs. Jones

testified that they were unaware that the plaintiff was following them until they

received the instant motion and the photographs annexed to it. They testified that

Mr. Jones had received a text 2 earlier in the day that an order for prescription

medication was ready for him to pick up at a Walgreens pharmacy on

Highway 31. 3 Although the prescription, in fact, was not ready, they left the

Walgreens, traveling north on Highway 31, going toward the Gardendale Post

Office to mail bills. Mrs. Jones had been experiencing upset stomach issues,


       2
               Mr. Jones offered into evidence a photograph of a cellphone showing a text
message he purportedly received from Walgreens in Gardendale, but it does not reveal the date
of the text message. (Doc. 115-1, Ex. A).
       3
               Mr. Jones testified that the Walgreens pharmacy in Gardendale is the one he is
required to use for prescription medication by his medical insurance carrier.
                                             3
causing her to become nauseated. As they were passing in front of the plaintiff’s

lawyer’s office, Mrs. Jones noticed a small white car in the office parking lot and

wondered whether it was the plaintiff’s car. The car was parked and no one was in

or near it. At that same time, she began to feel nauseated and touched Mr. Jones’s

arm to indicate that she needed to pull over in case she had to vomit. Mr. Jones

then pulled off Highway 31 into a paved parking area in front of several businesses

(not the lawyer’s office), which Mr. Jones contends is about a half mile from the

plaintiff’s lawyer’s office. They remained there from thirty seconds to a minute

while Mrs. Jones sipped water and the nausea passed. They then pulled out of the

parking lot, onto Highway 31 going north.4 They did not notice any white car near

them at the time.

       Plaintiff testified that, although Mr. Jones is her father, she is afraid of him.

She testified that he has threatened her with physical violence in the past and that

she has had no contact with him for almost two years. She admits that he has not

contacted her in over two years, nor has she seen him near her family or home.




       4
                It is not clear from the testimony whether the Joneses stopped at the Gardendale
Post Office before or after Mrs. Jones felt sick and they pulled over. Mr. Jones seems to testify
that it was before they passed the lawyer’s office and Mrs. Jones felt sick. Mrs. Jones, however,
testified that they stopped at the post office after she became ill. The court notes that the
Gardendale Post Office is significantly further north on Highway 31 than the lawyer’s office,
much closer to the intersection of Mt. Olive Boulevard. Therefore, if they stopped at the post
office, it seems more likely that it was after Mrs. Jones felt sick, as she testified.
                                               4
                                 Conclusions of Law

      The court has previously addressed its authority to enter a personal-safety

restraining order, and it will not be repeated here at length. The district court is

authorized to enter a preliminary injunction or restraining order under the

Americans with Disabilities Act (“ADA”) pursuant to 42 U.S.C. § 12203(c),

42 U.S.C. § 12117, 42 U.S.C. § 2000e-5, and Fed. R. Civ. P. 65. Title 42 U.S.C.

§ 12203(b) makes it “unlawful to coerce, intimidate, threaten, or interfere with any

individual in the exercise or enjoyment of . . . any right granted or protected by this

chapter.” This protection can be enforced through the remedies “available under

sections 12117, 12133, and 12188 of this title. . . .” 42 U.S.C. § 12203(c). Read

together, these statutory provisions seem to provide an injunctive remedy for

retaliatory intimidation. If a “person” seeks to retaliate against an employee who

has “opposed” unlawful disability discrimination or who has “made a charge” of

unlawful disability discrimination by seeking to “coerce, intimidate, [or] threaten”

that employee, injunctive remedies may be available to stop or prevent such

retaliatory intimidation under § 12203(c).      Section 12117, which is explicitly

referenced by § 12203(c), provides remedies for discrimination in the employment

context, specifically referring to the remedies available under 42 U.S.C. 2000e-5,

among other sections. Pursuant to this authorization of equitable relief, the court

could enter a preliminary injunction or restraining order under Fed. R. Civ. P. 65,


                                          5
which binds “the parties; . . . the parties’ officers, agents, servants, employees and

attorneys; and . . . other persons who are in active concert or participating with

anyone described in Rule 65(d)(2)(A) or (B).” Fed. R. Civ. P. 65(d)(2)(A)-(C).

      Just because the court has the authority to restrain coercive and intimidating

conduct designed to interfere with rights under the ADA does not mean that

authority should be exercised. Once again, the court finds that the evidence does

not sufficiently establish a need for such preliminary injunctive relief.           A

preliminary injunction is a drastic and extraordinary remedy.        American Civil

Liberties Union of Florida, Inc. v. Miami-Dade County School Bd., 557 F.3d 1177,

1198 (11th Cir. 2009); United States v. Jefferson County, 720 F.2d 1511, 1519

(11th Cir. 1983); McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir.

1998). Whether to grant preliminary injunctive relief is weighed pursuant to a

four-factor test, on each of which the movant must clearly carry the burden of

persuasion. The movant must demonstrate “(1) a substantial likelihood of success

on the merits of the underlying case, (2) the movant will suffer irreparable harm in

the absence of an injunction, (3) the harm suffered by the movant in the absence of

an injunction would exceed the harm suffered by the opposing party if the

injunction is issued, and (4) an injunction would not disserve the public interest.”

Odebrecht Const., Inc. v. Secretary, Florida Dep’t of Transp., 715 F.3d 1268,

1273–74 (11th Cir. 2013); see also Grizzle v. Kemp, 634 F.3d 1314, 1320 (11th Cir.


                                          6
2011) (quoting North American Medical Corp. v. Axiom Worldwide, Inc., 522 F.3d

1211, 1217 (11th Cir. 2008)). However, “none of the four prerequisites has a fixed

quantitative value. Rather, a sliding scale is utilized, which takes into account the

intensity of each in a given calculus.” Unisource Worldwide, Inc. v. S. Cent.

Alabama Supply, LLC, 199 F. Supp. 2d 1194, 1199 (M.D. Ala. 2001), quoting

State of Texas v. Seatrain Int'l, 518 F.2d 175, 180 (5th Cir. 1975).

      In the unusual context of this case, where the plaintiff seeks an injunction to

prevent Mr. Jones from attempting to coerce, intimidate, or threaten her with

respect to her pending claims under the ADA, the plaintiff must establish a

substantial likelihood that Mr. Jones has engaged in, or is threatening to engage in,

such coercive and intimidating retaliatory conduct. The evidence simply does not

support that conclusion. The instant application for injunctive relief, like her first

one, appears to involve a coincidental meeting on a public street being traveled by

both parties. There is no evidence that Mr. Jones attempted to intimidate or

threaten the plaintiff, or was even aware of her presence.             It simply is not

surprising that coincidental contact may occur on Highway 31, which is the

heavily-traveled, main thoroughfare through Gardendale.          Plaintiff’s lawyer’s

office is on this main street. Mr. Jones’s business is located in Fultondale, just

south of Gardendale. The post office Mr. Jones uses is on Highway 31, as is the

pharmacy he uses, which is south of where the lawyer’s office is located. Both


                                          7
parties admit that there have been no communications between them for over two

years. On this particular occasion, other than the plaintiff following Mr. Jones and

photographing his truck, nothing happened, much less anything threatening or

coercive.   There is no basis for finding that the coincidental meeting on

Highway 31 in Gardendale was anything but a coincidence, not an intended effort

to intimidate or threaten the plaintiff. The court is unwilling to order Mr. Jones to

refrain from using Highway 31 or traveling to Gardendale just to prevent the

possibility that the plaintiff may inadvertently see him or his vehicle on the

highway.

      The Motion for Restraining Order (Doc. 112) is DENIED.

      Not later than fourteen (14) days after the date of this Memorandum Opinion

and Order, the defendant may (if it so chooses) petition the court for an award of

attorneys’ fees and costs incurred responding to this motion. The petition should

explain the legal basis for an award of fees and costs against the plaintiff, and have

a clear explication of the amounts sought and for what they were incurred. The

defendant should supply such billing records, time-sheets, and other documentation

necessary to consider the petition. If a petition is filed by the defendant, the

plaintiff may respond to it by January 9, 2019.




                                          8
DONE this 12th day of December, 2018.




                             _______________________________
                             T. MICHAEL PUTNAM
                             UNITED STATES MAGISTRATE JUDGE




                                9
